Order of the County Court, Orange County, dated October 10, 1967, which denied defendant’s coram nobis motion without a hearing, affirmed. On the day when the hearing on defendant’s first comm nobis motion was to be held, defendant’s counsel, in open court and in the presence of defendant, withdrew the allegations as to the prosecutor’s willful use of perjured testimony, stating that he had no faith in the allegations. The second coram nobis application (now under review) was made on the same grounds as the first. In our opinion, the County Court did not err in denying the second motion without a hearing (cf. People v. Sulivan, 4 N Y 2d 472; People v. Mazzella, 13 N Y 2d 997; People ex rel. Maher v. Fay, 27 A D 2d 853). Beldock, P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.